Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021, wherein the applicant elected group I, claims 1-17.

Information Disclosure Statement
Examiner notes that while all references cited on the IDS have been considered it is unclear if some of the references were cited in error as they did not appear to relate to the instant application. 
While US 7025174 relates as vehicle access ladder, examiner does not see the relevance of the other two US references cited or any of the 4 foreign references cited. 
If there is a particular part of these references the applicant feels is relevant examiner asks they be pointed out. 
If the references were cited in error and applicant intended to cite other references a new IDS may be submitted. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the construction that allows for the relief tabs of the first plate to be inserted through the openings of the second plate, must be shown or the feature(s) canceled from the claim(s).
 Currently it appears one tab from the first plate is inserted into a second plate opening and one tab from the second plate is inserted into a first plate opening, but no configuration shows both tabs of the first plate being inserted into second plate openings.
 No new matter should be entered.
See also corresponding 112 rejections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

    PNG
    media_image1.png
    715
    960
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 1 the recitation “the second plate being identical to the first plate, the first and second plates being nestable such that the relief tabs of the first plate insert through the openings of the second plate to form the rungs” causes issues of indefiniteness for at least the following reasons.
First of all if the first plate and the second plate are “identical” they would not be able to nest in a fashion where the relief tabs of the first plate can insert through the openings of the second plate. In order to have both of the relief tabs of the first plate inserted through the openings of the second plate, the first plate would need to be shorter in length than the second plate.
As depicted in the applicant’s own figures it appears the first and second plate nest in a staggered fashion, wherein the relief tab at a first end of the first plate is inserted through the opening at the first end of the second plate, and the relief tab at the second end of the second plate is inserted through the opening at the second end of the first plate. 

Lastly, the very end of the claim “to form the rungs” causes issue of indefiniteness as it is not clear if the applicant intends for the first and second plate to together form a rung, or a plurality of rungs.
Claim 8 contains the same issues of indefiniteness with respect to the above issue regarding “the first and second plates being nestable such that the relief tabs of the first plate insert through the openings of the second plate.”
Appropriate correction and clarification is required. No new matter should be added.
The term "sufficient mass" in claim 7 is a relative term which renders the claim indefinite.  The term "sufficient mass" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes that what might be considered sufficient to one user in one work environment, may not be sufficient to another user and another work environment.

Appropriate correction and clarification is required. No new matter should be added.
Dependent claims not directly named are rejected for being dependent upon a rejected claim.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Applicant is welcome to contact the examiner to discuss potential amendments to overcome the above 112 issues and putt he claims in condition for allowance. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634